DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-16 are pending and have been examined on the merits.

Objections (Specification, Claims)
The specification and claims are objected to for the following minor informalities: 
In the specification at paragraphs 5 and 13 and in claim 3 at lines 1-2, is recited the term “mentha piperita” which is a taxonomic name. It is suggested the term be amended to recite the italicized term   --Mentha piperita--.  
In the specification at paragraphs 5 (at line 4), the term “counte1irritant” appears to be a typographical error of the term   --counter-irritant--.
In claim 6 the term “fo1mulation” is a typographical error of the term –formulation--. Appropriate correction is required. 
Also, the above is not to be construed as to be exhaustive of all possible grammatical errors in the disclosure as examination is not made for the purpose of securing grammatical perfection (MPEP 608.01(g)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alibaba (Yichao, “Super Pepper Mint Sugar Free Oral Fresh Breath Liquid Mint Pill” Guangdong Yichao Biological Co., Ltd <URL: alibaba.com/product-detail/super-pepper-mint-sugar-free-oral_60048348982.html>, 19 June 2006, 6 pages; cited on IDS). 

The instant claims are drawn to a method of orally delivering to the skin comprising: providing a softgel pill containing therewithin an amount of a skin sensitizing formulation (claim 1), which liquid is optionally an essential oil, for example an essential oil of mint, M. piperita mint essential oil, menthol, or an enhancer or TRPM8 activator (claims 2-4 and 10, respectively), or an oil of cinnamon, cornmint, eucalyptus, citronella, camphor (claims 5-9). The instant disclosure (para [0012] and claims (10,11) also appreciate that menthol is intrinsically an “enhancer…or TRPM8 activator”. Although the claims further recite a delivery mode (see claim 1 at lines 5-7), however, please note that the activities may be performed by mere manual processes and unrestrained human activities on the part of one of ordinary skill in the art. Accordingly, biting down and spreading by oral contact, as claimed, are considered to indicate that the pill is frangible to oral cavity forces thereby releasing the liquid contents thereto, and merely appending normal human activities of one practicing the process.
Alibaba, however, teaches an oral gelatin softgel composition of “liquid mints” (broadly, a softgel pill) sold under that tradename “Fresh Breath”. The pills have a “center filled with liquid”, and the liquid includes peppermint (broadly, oil of peppermint; a menthol-comprising material from a mint, specifically peppermint, M. piperita; menthol qualifying as intrinsically having an enhancer or TRPM8 activator property). 
The claims differ in that the reference does not teach (does not anticipate under 35 USC 102) biting down (masticating) the softgel pill (liquid mint) or providing oral-to-skin contact/spreading as claimed.
It would have been obvious to have provided to one for chewing and oral contact, because the art teaches oral administration of the liquid mint (softgel pill) and because each of chewing and of oral-to-skin contact with a sexual partner, are routine to one of ordinary skill in the art, and a mere matter of human manual activity. One would have been motivated to have provided to one engaging in oral-to-skin contact a pill as claimed, because Alibaba teaches that one may discretely dispense “for convenient use anytime and anywhere” (emphasis added), and there is nothing to preclude its use. One would have had a reasonable expectation of success in providing a softgel pill in a  process as claimed, because success merely requires providing a known orally-administered “liquid mint” softgel pill orally and then merely appending thereto human activities including chewing (“biting down” with force sufficient to release the liquid contents) and engaging in oral-to-skin contact with a sexual partner, and especially in the absence of evidence to the contrary or criticality of some undisclosed features. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	
	

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borkan et al (U.S. Pat. No. 4,935,243 A) in view of Thompson (US 2008/0213407 A1) (each of record on IDS).
The instant claims are as of record above drawn to a method comprising providing a softgel pill containing therewithin an amount of a skin sensitizing formulation (claim 1), which liquid is optionally an essential oil, for example an essential oil of mint, M. piperita peppermint essential oil, menthol, cinnamon oil, or an enhancer or TRPM8 activator. The instant disclosure (para [0012] and claims (cl. 10,11) also appreciate that menthol is intrinsically an “enhancer…or TRPM8 activator”.
Borkan et al, although not identical, teaches an oral gelatin softgel capsule compositions containing liquids, teaching:
“The present soft gelatin capsule shell will enclose a preselected quantity of fill material. Preferably, this enclosed fill material will constitute a pharmaceutical unit dosage of a biologically-active substance such as a drug, mineral, or vitamin. The fill material of the present capsule can take one of several forms: (i) liquid; (ii) semi-solid; (iii) solid; or (iv) gel. In all cases, the fill material of the present capsule will contain about 5-7% or less water so that deterioration of the aqueous shell is minimized.
In the liquid form of the present capsule fill material, one or more biologically-active compounds can be dispersed or dissolved in a non-toxic liquid base. Preferably the liquid base of the present capsule fill material is a vegetable oil. Suitable vegetable oils for use in the present capsule fill material include corn oil, peanut oil, safflower oil, sunflower oil, and soybean oil. The liquid base may also comprise a liquid polyalkylene glycol. For example, a mixture of polyalkylene glycols having a mean molecular weight of 200-4000, and lower alcohols having 2-8 carbon atoms and 1-3 hydroxy groups, is disclosed by Bossert et al. (U.S. Pat. No. 3,784,684). When this mixture is employed as a carrier for a measured amount of 4-(2'-nitrophenyl)-2,6-dimethyl-3,5-dicarbomethoxy-1,4-dihydropyridine, a known coronary dilator, and is encapsulated in a soft gelatin capsule shell, an instant oral-release capsule is provided for treatment of angina pectoris. Mixed with the liquid solvent base of the present capsule may optionally be non-aqueous sweeteners such as sodium saccharin; and non-aqueous flavorings such as cinnamon or cinnamon oil, citric acid, lemon oil, nutmeg oil, orange oil, peppermint oil, rose oil, spearmint or spearmint oil, and strawberry oil.”   

(col 5 at ln 37+:“Soft Gelatin Capsule Fill Material”; emphasis not in original; broadly, a liquid suspended within the capsule; a skin-sensitizing formulation; one or more of menthol/analog/deriv., an essential oil of mint, peppermint, or cinnamon; enhancers; TRPM8 activator; anesthetic).

If not recited by the reference of Borkan, it would have been obvious to have provided one of an  oil as recited in instant claims 2-13, based on the teachings of Borkan, or as further taught by Thompson (‘407 at para [0012-0014]), which teaches that mint/peppermint oil was known in the art to provide cooling sensations, and that useful for the same purpose were known to include the oils of: peppermint, cornmint, eucalyptus, citronella, camphor, and cinnamon; and that menthol/menthol analogs/derivatives are substitutes therefor and include: (+)-neo-menthol, menthone, (+)-iso-menthone, menthyl acetate, menthyl isovalerate, (-)-menthyl lactate, para-menth-1-en-3-ol, piperitone, (-)-Menthol ethylene glycol carbonate, (-)menthol 1- and 2-propylene glycol carbonate, (-)-mentholel 1,2-glycerol ketal, (+)-menthonel 1,2-glycerol ketal, and mono-methyl succinate.
	Although the reference of Borkan et al is not identical to the claims, it would have been prima facie obvious to have so combined the disclosed fill material ingredient within the soft gelatin capsule disclosed as receptive to the fill materials.
The claims, however, also differ in that the reference does not teach biting down (masticating) the softgel capsule or providing oral-to-skin contact/spreading as claimed. It would have been obvious however to have provided to one for chewing and oral contact, because the art teaches oral administration of the gelatin capsule and formulating “[i]n order to augment the taste and chewability of the capsule shell, as well as to assist in the rapid dissolution of the shell upon chewing, the present capsule shell further comprises a hydrogenated starch hydrolysate” (emphasis is added) and because each of chewing and of oral-to-skin contact with a sexual partner, are routine to one of ordinary skill in the art, and a mere matter of human manual activity. One would have been motivated to have provided to one engaging in oral-to-skin contact a capsule (liquid-containing softgel pill) as claimed, because Borkan further teaches that: 
“Soft gelatin encapsulation of a solution or dispersion of a pharmaceutical agent in a liquid vehicle or carrier offers many advantages over other dosage forms such as compressed, coated or uncoated solid tablets or bulk liquid preparations. Gelatin encapsulation of a solution or dispersion permits accurate delivery of a unit dose…especially important when relatively small amounts of the active ingredient must be delivered…Soft gelatin capsules are also more easily transported by patients than bulk liquids, since only the required number of doses need be removed from the package… further provides the potential to improve the bioavailability of pharmaceutical agents. Relatively insoluble active ingredients can be dispersed in a liquid or gelled carrier to provide faster absorption upon rupture of the capsule.”(‘243 col 1 at ln 23+)

and because there is nothing to preclude the use of the capsule in an oral-to-skin contacting. One would have had a reasonable expectation of success in providing a softgel pill in a  process as claimed, because success merely requires providing a known orally-administered liquid-containing softgel pill orally and then merely appending thereto human activities including chewing (i.e. biting down with force sufficient to release the liquid contents where it was known that providing such force would provide “faster absorption upon rupture of the capsule”) and engaging in oral-to-skin contact with a sexual partner (a manual activity of the person practicing the method and therefore not patentably distinguishing), and especially in the absence of evidence to the contrary or criticality of some undisclosed features. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Conclusion
No claims are presently allowed.
An examination of this application reveals, respectfully, that applicant may be unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J KOSAR/
Primary Examiner, Art Unit 1655